     Case: 4:19-cr-01053-JAR Doc. #: 3 Filed: 12/20/19 Page: 1 of 3 PageID #: 11




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
         Plaintiff,                              )
                                                 )
v.                                               )     No. 4:19CR01053 JAR/SPM
                                                 )
NICHOLAS STOPPELMANN,                            )
                                                 )
         Defendant.                              )


                 MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Colleen C. Lang, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, §3141, et seq.

 Further, the Government asserts:

     1. Under Title 18 U.S.C. Section 3142(g) lists the factors for the Judge to consider when
        considering pre-trial detention. These factors include the defendant’s mental
        condition and the nature and circumstances of the charges:

        Under Title 18 U.S.C. Section 3142(g), “the judicial officer shall, in determining
whether there are conditions of release that will reasonably assure the appearance of the person
as required and the safety of any other person and the community, take into account the available
information concerning—
        (1) the nature and circumstances of the offense charged . . .
        (3) the history and characteristics of the person, including--
    (A) the person's character, physical and mental condition, family ties, employment, financial
        resources, length of residence in the community, community ties, past conduct, history
        relating to drug or alcohol abuse, criminal history, and record concerning appearance at
Case: 4:19-cr-01053-JAR Doc. #: 3 Filed: 12/20/19 Page: 2 of 3 PageID #: 12




                                            2
    court proceedings . . .”


2. It has come to the attention of the Government that the defendant made statements to the

   United States Marshals today that he is suicidal. The government fears the defendant is a

   danger to his own safety and should not be released until it can be determined that he will

   not attempt to cause himself harm.

3. As far as the nature and circumstances of the offense, the defendant was caught online by

   an agent with Homeland Security Investigations. The defendant was distributing videos

   of child pornography to another male via live social media meeting application. The

   videos of child pornography that he distributed were very graphic in nature and depicted

   an adult male’s penis penetrating an infant. The defendant and the other male make

   comments about the video and use controlled substances while the video of child

   pornography is playing. Further, after a search warrant was executed upon his home, the

   defendant was found to be in possession of over 1500 images and 245 videos of child

   pornography. Some of the videos in the defendant’s possession depict infants being

   raped.

4. Further, the defendant is charged with an offense involving a minor victim, specifically

   Title 18 USC Section 2252A(a)(1)-(4) (transportation, receipt, distribution, reproduction,

   advertisement, sale, or possession with intent to distribute child pornography), and that

   carries a rebuttable presumption of detention. Accordingly, a rebuttable presumption

   arises pursuant to Title 18, United States Code, Section 3142(e)(3) and presumes that

   there are no conditions or combination of conditions which will reasonably assure the
Case: 4:19-cr-01053-JAR Doc. #: 3 Filed: 12/20/19 Page: 3 of 3 PageID #: 13




                                           3
   appearance of the defendant as required, and the safety of any other person and the

   community.

   WHEREFORE, based on the foregoing reasons, the Government requests this Court to

order defendant detained prior to trial, and further to order a detention hearing three (3) days

from the date of defendant’s initial appearance.



                                                   Respectfully submitted,

                                                   JEFFREY B. JENSEN
                                                   United States Attorney


                                                   /s /Colleen C. Lang__________
                                                   COLLEEN C. LANG, #56872MO
                                                   Assistant United States Attorney
                                                   111 South 10th Street, Rm. 20.333
                                                   St. Louis, Missouri 63102
                                                   314-539-2200
